 1
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
     _______________________________________
 7                                          )
     TRUSTEES OF THE NATIONAL               )
 8   AUTOMATIC SPRINKLER INDUSTRY           )
     WELFARE FUND, et al.,                  )                 Case No. MC21-0070RSL
 9                                          )
                           Plaintiffs,      )
10              v.                          )
                                            )                 ORDER TO ISSUE WRIT OF
11   LAWRENCE E. BUSHAW,                    )                 GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     BANNER BANK, N.A.,                     )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
17
     for property in which the defendant/judgment debtor, Lawrence E. Bushaw, has a substantial
18
     nonexempt interest and which may be in the possession, custody, or control of the garnishee,
19
     Banner Bank, N.A. The Court having reviewed the record in this matter, it is hereby ORDERED
20
     that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-2) submitted by plaintiffs’
21
     counsel on June 29, 2021.
22
23          Dated this 30th day of June, 2021.
24
25                                               Robert S. Lasnik
26                                               United States District Judge

     ORDER TO ISSUE WRIT OF GARNISHMENT
